DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite “locking fingers” for which it cannot be determined if new locking fingers are required. It is assumed that applicant intended that the locking fingers refer to the previously recited locking fingers for purposes of examination. These claims recite “a piston area” for which it cannot be determined which piston area is required or if a new piston area is required. It is assumed that applicant intended that one of the first or second piston areas are being referred to for purposes of examination. These claims also recite “a proximal end” in lines 4 and 5 each. It cannot be determined if a new proximal end is required for each of lines 4 and 5. It is assumed that applicant intended that the proximal ends in claims 6 and 16 refer to the previously recited proximal ends for purposes of examination.
Claims 10 and 20 recites the limitation "the second mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 20 recites the limitation "the first mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris, et al. US9441467.
Regarding claim 1, Harris, et al. teaches a method associated with a toe sleeve 10 comprising: positioning a rupture disc (column 31: 54-59, wherein a burst disc is the same as a rupture disc) within a sleeve port 38 positioned through an inner sleeve 30; forming a first piston area 31 on a proximal end of the inner sleeve, the first piston area impacting a movement of the first sleeve in a first direction (to the right); and forming a second piston area (see Figure A below, annotated from Figure 4c) on a distal end of the inner sleeve, the second piston area impacting the movement of the second sleeve in a second direction (to the right), the first piston area and the second piston area being unbalanced (wherein the piston areas are different).

    PNG
    media_image1.png
    328
    612
    media_image1.png
    Greyscale

Figure A: annotated Figure 4c
Regarding claim 11, a system associated with a toe sleeve 10 comprising: a rupture disc (column 31: 54-59, wherein a burst disc is the same as a rupture disc) within a sleeve port 38 positioned through an inner sleeve 30; forming a first piston area 31 on a proximal end of the inner sleeve, the first piston area impacting a movement of the first sleeve in a first direction (to the right); and forming a second piston area (see Figure A, annotated from Figure 4c) on a distal end of the inner sleeve, the second piston area impacting the movement of the second sleeve in a second direction (to the right), the first piston area and the second piston area being unbalanced (wherein the piston areas are different).

Regarding claims 2 and 12, the second piston area includes a first surface area (frustoconical shape shown above in Figure A) and a second surface area (the right end of 30, shown in Figure A), the first surface area and the second surface area being offset (axially) from each other.
Regarding claims 3 and 13, positioning a force generating device 33 within a chamber inside 24, wherein the chamber is in communication with an inner diameter of the toe sleeve, a distal end of the force generating device being positioned between the first surface area and the second surface area (since the spring is located axially between the first and second surface areas).
Regarding claims 5 and 15, positioning locking fingers  45 & 46 associated with the inner sleeve adjacent to locking joints (inner and outer diameter surface of 40) associated with the outer sidewall to limit the axial movement of the inner sleeve (by engaging as shown in Figure 4b).
Regarding claims 6 and 16, aligning locking fingers (45 & 46) associated with the inner sleeve and the first total surface area with a recess 26 positioned in the outer sidewall to limit an impact of a piston area on a proximal end of the inner sleeve (by engaging with the lock rings and preventing axial movement when the lock rings are engaged), the locking fingers being positioned on a proximal end (when a proximal end can be considered the end shown in Figure 4b) of the inner sleeve.
Regarding claims 7 and 17, the recess 26 has a larger diameter (as it is held radially outside of 30) than the proximal end of the sliding sleeve, and the locking fingers are configured to be positioned within the recess to limit the downhole movement of the inner sleeve (as shown in Figure 4b).
Regarding claims 8 and 18, an equalizing port (another of ports 38) extends through the inner sleeve.
Regarding claims 9 and 19, a first surface (radially inside surface of the above described rupture disc) of the rupture disc is configured to face a central axis, and a second face (radially outside surface of the above described disc) of the rupture disc is configured to face an inner circumference of the outer sidewall 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraya US9574421 in view of Harris, et al.
Regarding claims 1 and 11, Saraya teaches a method and system associated with a toe sleeve 100 comprising: positioning a disc (Colum 6: 58-63: “Variable port 154 may be filled with or include variable material. For example, variable port 154 may be filled with a dissolvable material that may be removed after a certain amount of time or after fluid pressure is applied to the removable material or after certain fluid is pumped through.”, wherein the port is circular in cross section as shown in Figure 1, and thus the fill material would necessarily be disc shape) in  within a sleeve port 154 positioned through an inner sleeve 120; forming a first piston area (see Figure B below, annotated from Figure 1) on a proximal end of the inner sleeve, the first piston area impacting a movement of the first sleeve in a first direction (downwards); and forming a second piston area (see Figure B below) on a distal end of the inner sleeve, the second piston area impacting the movement of the second sleeve in a second direction (upwards), the first piston area and the second piston area being unbalanced (since the two pistons have different areas, with the second piston area being slightly smaller than the first).

    PNG
    media_image2.png
    492
    612
    media_image2.png
    Greyscale

Figure B: annotated Figure 1
Saraya does not teach that the disc is a rupture disc.
Harris, et al. teaches that it is known in the art to use a burst/rupture disc to prevent flow through a sleeve port until it is removed, as described above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Saraya in view of Harris to select the removable disc of Saraya to be a burst/rupture disc, since that is a well-known means in the art for providing a removable disk that blocks flow through a port. 
Saraya teaches the following claims:
Regarding claims 2 and 12, the second piston area includes a first surface area and a second surface area (both areas are shown in Figure B above), the first surface area and the second surface area being offset (axially) from each other.
Regarding claims 3 and 13, positioning a force generating device 138 within a chamber 122, wherein the chamber is in communication with an inner diameter of the toe sleeve (via the bottom end of 120), a distal end (top of 138) of the force generating device being positioned (axially) between the first surface area and the second surface area.
Regarding claims 5 and 15, positioning locking fingers (shear screws 132) associated with the inner sleeve adjacent to locking joints (the area supporting 132 and 136) associated with the outer sidewall to limit the axial movement of the inner sleeve.
Regarding claims 6 and 16, aligning locking fingers associated with the inner sleeve and the first total surface area with a recess (the port holding 132 on 110) positioned in the outer sidewall to limit an impact of a piston area on a proximal end of the inner sleeve (by locking axial movement of sleeve 120 as shown in Figure 1), the locking fingers being positioned on a proximal end (towards the top of Figure 1) of the inner sleeve.
Regarding claims 7 and 17, the recess has a larger diameter (since it is held in housing 110) than the proximal end of the sliding sleeve, and the locking fingers are configured to be positioned within the recess (wherein each of shear screws 132 are positioned in respective apertures in 110) to limit the downhole movement of the inner sleeve (as shown in Figure 1).
Regarding claims 8 and 18, an equalizing port 150 extends through the inner sleeve.
Regarding claims 9 and 18, a first surface of the rupture disc (radially interior surface) is configured to face a central axis, and a second face (radially exterior surface) of the rupture disc is configured to face an inner circumference of the outer sidewall.
Regarding claims 10 and 20, Saraya teaches the claimed invention, as described above, and further teaches seals (see Figure B above), with a first mode shown in Figure 1, and a second mode shown in Figures 6-7, but does not teach positioning the sleeve port between seals in the second mode; and positioning the sleeve port outside of the seals in the first mode.
Harris, et al. teaches that it is well-known in the art to place seals (see Figure C below) on either side of a housing port 29 to provide desired sealing with an inner sleeve 40. 

    PNG
    media_image3.png
    257
    318
    media_image3.png
    Greyscale

Figure C: Annotated Figure 4b Harris, et al.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Saraya in view of Harris, et al. to place seals on either side of the housing port such that the sleeve port can be positioned between the seals in a second mode and positioned outside the seals in the first mode. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11008829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘829 are narrower in scope, and thus obviously encompass the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	12/7/2022